DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by applicant cite Yabuki (U.S. Publication No. 2010/184122, hereinafter Yabuki).
	With respect to Claim 1, Yabuki discloses a method, wherein the method identifies compounds having the ability to prevent, treat, or reduce malodor development on body surfaces, the method comprising the steps of: 
   a. contacting a subject [human] with a test compound [deodorant];  See para 144
   b. collecting a sample [air around sweat] comprising at least one malodor causing volatile compound  from the headspace of the axilla of a subject ,wherein the sample is an air sample;  See para 155, and para 214 for a sniffing gas chromatograph,
   c. adsorbing the collected sample onto an adsorbent material [para 155, shirt]; and
   d. determining, in the adsorbed collected sample, the amount of 3-methyl-2-hexenoic acid (3M2H) [para 217], 
   wherein the determining step is performed by thermal desorption GC/MS [para 214], and 
   wherein the test compound prevents, treats, or reduces malodor development on body surfaces if the amount of the at least one malodor causing volatile compound is lower in the sample collected from the subject contacted with the test compound, compared to the amount of the at least one malodor causing volatile compound in a sample collected from a non-treated subject [para 145].
	With respect to Claim 2, Yabuki discloses a method, wherein the method identifies compounds having the ability to prevent, treat, or reduce malodor development on body surfaces, the method comprising the steps of:
   a. contacting a subject [human] with a test compound deodorant;  See para 144
   b. collecting a sample comprising at least one malodor causing volatile acid compound [sweat] from a sample of clothing [shirt] obtained from a subject;  See para 155
   c. extracting the at least one malodor causing volatile acid compound from the collected sample of the subject's clothing with a solvent;   See para 160
   d. forming an ester [para 100] of the at least one malodor causing volatile acid compound, wherein the ester is a methyl ester [see para 88];
    e. extracting the ester of the at least one malodor causing volatile acid compound, thereby forming an extracted sample [para 100], and 
   f. determining, in the extracted sample, the amount of 3-methyl-2-hexenoic acid (3M2H)  See para 217
   wherein the determining step is performed by GC-MS/MS [see para 214], and
   wherein the test compound prevents, treats, or reduces malodor development on body surfaces if the amount of the extracted ester of the at least one malodor causing volatile acid compound is lower in the sample collected from the subject contacted with the test compound, compared to the amount of the extracted ester of the at least one malodor causing volatile acid compound in a sample collected from a non-treated subject.  See para 145.
	With respect to Claim 3, Yakubi discloses that the sample is collected using a sampling apparatus comprising a sampling cell and a sampling tube.  See para 121, test tube, the opening is the sampling cell.
	With respect to Claim 13, Yakubi discloses that the sample of clothing is an under-arm portion of the clothing [para 155].
	With respect to Claim 15, Yakubi discloses that the solvent comprises ethanol. See para 231.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubi in view of Riazanskaia et al.  (U.S. Publication No. 2008/0190218, hereinafter Raizanskaia).
	With respect to Claim 4, Yakubi discloses that the sample is collected using a sampling apparatus comprising a sampling cell and a sampling tube.  See para 121.
	Yakubi does not disclose that the sampling cell and the sampling tube configured to draw air through the sampling cell and sampling tube.
	Raizanskaia discloses malodor detection that draws air through a sampling tube.  See fig 1 and para 64.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yakubi’s sampling cell and tube to draw air therethrough for the benefit of directly capturing the volatile compounds of interest that are to be send to the gas chromatograph.  
	With respect to Claim 8, Yakubi does not disclose that the sample is collected for up to about 60 minutes.
	Raizanskaia discloses sampling for 5 minutes every 30 mins over a 5 hour period.  That’s 50 minutes of total sampling.  
	Although 50 mins is different from 60 mins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that sampling time is a result optimized variable, and one would choose their sampling time, including for up to about 60 mins, depending on the desired accuracy and time frame needed for each specific application.  See MPEP 2144.05 II-A below.  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	With respect to Claim 9, Yakubi does not disclose that the sample is collected at an air flow rate in a range of from about 100 ml/min to about 200 ml/min.
	Raizanskaia discloses sampling an axilla of a subject for malodor volatile compounds by collecting airflow at 450 ml/min.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05-I.  Unless a showing of unexpected results or criticality is made, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try sampling at a rate of 100 ml/min to 200 ml/min as the optimal flow value is a result optimized variable.
	With respect to Claim 10, Yakubi does not disclose that the sample is collected by repeating the collection b) and adsorbing c) steps one or more times on the same axilla of the subject.
	Raizanskaia discloses sampling an axilla of a subject for malodor volatile compounds repeatedly over 10 sampling periods on the same axilla, see para 65-66.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to repeat the collection and adsorbing steps one more times on the same axilla of the subject for the benefit of improved accuracy and do determine how the benefit of deodorant wanes over time.
	With respect to Claim 11, Yakubi does not disclose that the sample is collected by repeating the collection b) and adsorbing c) steps one or more times on more than one axilla of the subject.
	Raizanskaia discloses sampling an axilla of a subject for malodor volatile compounds repeatedly over 10 sampling periods on both axillae, see para 66.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try sampling on both axillae for the benefit of having a control for comparing the effectiveness of the deodorant.  

Claims 5, 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubi in view of Harvey  (U.S. Publication No. 2010/0203652, hereinafter Harvey).
	With respect to Claim 5, Yakubi discloses that the sample is collected using a sampling apparatus comprising a sampling cell and a sampling tube.  See para 121.
	Yakubi does not disclose that the surfaces of the sampling cell and sampling tube are deactivated prior to sample collection.
	Harvey discloses using dichlorodimethysilane to deactivate elements that come into contact with sample before the desorption and analysis takes place, see para 86.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to deactivate the surfaces of Yakubi’s sampling cell and tube prior to collection to prevent unwanted reactions from taking place in the sampling tube.
	With respect to Claim 6, Yakubi discloses that the sample is collected using a sampling apparatus comprising a sampling cell and a sampling tube.  See para 121.
 	Yakubi does not disclose that the surfaces of the sampling cell and sampling tube are treated prior to sample collection with an agent that prevents, reduces, or inhibits the adsorption of the at least one malodor causing volatile compound to the surfaces of the sampling cell and sampling tube.
	Harvey discloses using dichlorodimethysilane to deactivate elements that come into contact with sample before the desorption and analysis takes place, see para 86.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to deactivate the surfaces of Yakubi’s sampling cell and tube by treating said surfaces with dichlorodimethysilane to prevents, reduces, or inhibits the adsorption of the at least one malodor causing volatile compound to the surfaces of the sampling cell and sampling tube.
	With respect to Claim 12, Yakubi discloses that the determining step is performed by thermal desorption GC/MS see para 222.
	Yakubi does not disclose that the at least one malodor causing volatile compound is quantified by selected ion monitoring (SIM) mode.
	Harvey discloses a similar device that uses selected ion monitoring, see para 59.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yakubi by adding that the at least one malodor causing volatile compound is quantified by selected ion monitoring (SIM) mode for the benefit of increased accuracy.
	With respect to Claim 19, Yakubi does not disclose that the extracted sample is concentrated prior to the determining step performed by GC-MS/MS.
	Concentrators and pre-concentrators are common in the GC-MS art, useful for detecting trace elements.  Harvey discloses an example of using a concentrator [para 14] before sending to a GC.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a concentrator to Yakubi for concentrating prior to the determining step performed by GC-MS/MS for the benefit of increased accuracy.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubi in view of Harvey  and Chen et al. (U.S. Publication No. 2004/0039208, hereinafter Chen).
	With respect to Claim 7, discloses that the sample is collected using a sampling apparatus comprising a sampling cell and a sampling tube.  See para 121.
	Yakubi does not disclose that the surfaces of the sampling cell and sampling tube are treated prior to sample collection with one or more treatments comprising contacting the surface of the sampling cell and sampling tube with dichlorodimethylsilane (DMDCS) in toluene followed by at least one rinse with toluene.
	Harvey discloses using dichlorodimethysilane to deactivate elements that come into contact with sample before the desorption and analysis takes place, see para 86.
	Chen discloses that toluene rinses are common in chromatographic systems as toluene is a solvent useful for cleaning off unwanted residue.  See para 672.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yakubi such that the surfaces of the sampling cell and sampling tube are treated prior to sample collection with one or more treatments comprising contacting the surface of the sampling cell and sampling tube with dichlorodimethylsilane (DMDCS) in toluene followed by at least one rinse with toluene reducing the amount of unwanted reactions from occurring in the sampling tube.

Claim 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubi in view of Hudalla et al. (U.S. Publication No. 2015/0276690, hereinafter Hudalla).
	With respect to Claim 14, Yakubi does not disclose that the extraction further comprises sonication of the collected sample of the subject's clothing with a solvent.
	Hudalla discloses using sonication to treat an element to be fed into a gas chromatograph.  See para 192.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use sonication on Yakubi’s sweat sample to efficiently release the volatile compounds and send them to the gas chromatograph.  
	With respect to Claim 16, Yakubi discloses extracting at least one malodor causing volatile acid with ethanol, see para 231
	Yakubi does not disclose additionally using BF3.
	Hudalla shows that some analytes need to be derived with the use of BF3 in ethanol.  See para 167.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yakubi by adding BF3 for the benefit of extracting the desired volatile compounds.
	With respect to Claim 18, Yakubi does not disclose that the ester of the at least one malodor causing volatile acid compound is extracted by the addition of a solvent selected from the group consisting of pentane, heptane, and cyclohexane.
	Hudalla discloses extracting by using pentane or heptane, see para 150.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yakubi by adding pentane or heptane for the benefit of extracting the desired volatile compounds.
	With respect to Claim 20, Yakubi discloses that the determining step is performed by quantifying the amount of the at least one ester of the malodor causing volatile acid compound by GC-MS/MS.  See para 222.
	Yakubi does not disclose using optimized MRM transitions.
	Hudalla discloses using optimized MRM transitions.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add using optimized MRM transitions to Yakubi’s GC for the benefit of increased accuracy.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubi in view of Stadler (U.S. Patent No. 4,380,625, hereinafter Stadler).
	With respect to Claim 17, Yakubi discloses extracting a malodor causing volatile acid compound but does not disclose using the addition of CH2Cl2 to form the extracted sample.
	Stadler discloses using CH2Cl2 to form the extracted sample.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yakubi to additionally use CH2Cl2 to form the extracted sample for the benefit of extracting the desired compounds.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mifsud et al. U.S. Patent No. 5,801,297 shows an odor sensor that samples at a flow rate of 100 ml/min, see column 10, line 44-55.


Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
	On pages 6 and 7 the applicant argues that the current invention is regarding an air sample whereas Yakubi is collecting perspiration.  Both the instant application and the prior art are regarding measuring the malodor causing volatile compounds.  Both look for the same compounds known to cause odor from a person’s armpit.  Yakubi sends the sample to a gas chromatograph.  In both the instant application and Yakubi the compounds start in a person’s armpit sweat and then volatile compounds become gaseous and get sent to a gas chromatograph for analysis.  Arguing that Yakubi isn’t relevant because Yakubi samples sweat while the instant application samples air is unconvincing because the instant application samples volatile compounds that ultimately come from the person’s sweat. 
	On page 8, the applicant argues that the use of methyl esters leads to increased accuracy.  However, Yakubi does mention methyl esters on para 88.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855